                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

JAY M. BLOCK,

         Petitioner,

-vs-                                                                          Case No. 8:15-cv-2442-T-36JSS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
____________________________/

                                                      ORDER

         Petitioner, a Florida prisoner, initiated this action by filing a petition for the writ of habeas

corpus pursuant to 28 U.S.C. Section 2254 (Dkt. 1). The petition was stricken with leave to amend

(Dkt. 15). Petitioner’s amended petition (Dkt. 17) likewise was stricken (Dkt. 32). He thereafter

filed a second amended petition (Dkt. 40), which Respondent opposes (Dkt. 46). Upon

consideration, the petition will be denied.

         The second amended petition alleges two claims:1

         1.       [Petitioner’s] conviction for both leaving the scene of a crash with bodily injury or
                  death (Count 1) and leaving the scene of a crash (Count 3) violates double jeopardy;
                  and

         2.       The trial court improperly imposed 120 victim injury points, which led to the
                  imposition of a harsher sentence.

I. RELEVANT PROCEDURAL HISTORY

         Petitioner pleaded no contest to leaving the scene of a crash with death (Count 1), driving



         1
            Although Petitioner refiled his amended petition with his second amended petition, and the amended petition
alleged seven claims (Dkt. 40, pp. 11-39), he moves the court to “disregard” all of his claims except his “Double
Jeopardy Claim and the Victim Injury Points Claim” (Id., p. 6), and “re-evaluate just these 2 major points now listed.
. .” (Id., p. 7).
while license cancelled, suspended or revoked and causing serious bodily injury or death (Count 2),

leaving scene of a crash (Count 3), no motor vehicle insurance (Count 4), attaching tag not assigned

(Count 5), and failure of defendant on bail to appear (Count 6) (Dkt. 47-2, docket p. 144). He was

sentenced to 15 years in prison on Count 1, 121.35 months in prison on Counts 2 and 6, concurrent

to each other and Count 1, and time-served on Counts 3, 4, and 5 (Dkt. 47-3, docket pp. 250-54).



His convictions and sentences were affirmed on appeal. Block v. State, 60 So.3d 1059 (Fla. 2d DCA

2011).

         Petitioner filed a post-conviction motion under Rule 3.850, Florida Rules of Criminal

Procedure, in which he raised, among other things, his Double Jeopardy and improperly assessed

victim injury points claims (Dkt. 47-3, docket pp. 429-32). The state post-conviction court directed

the State to respond to the Double Jeopardy claim, and denied the victim injury points claim (Dkt.

47-4, docket pp. 4-6). After the State responded (Id., docket pp. 67-68), the state post-conviction

court denied the Double Jeopardy claim without an evidentiary hearing (Id., docket pp. 70-72). The

denial of Petitioner’s Rule 3.850 motion was affirmed on appeal (Id., docket p. 118).

II. GOVERNING LEGAL PRINCIPLES

         Because Petitioner filed his petition after April 24, 1996, this case is governed by 28 U.S.C.

§ 2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).

Penry v. Johnson, 532 U.S. 782, 792 (2001); Henderson v. Campbell, 353 F.3d 880, 889-90 (11th

Cir. 2003). The AEDPA “establishes a more deferential standard of review of state habeas

judgments,” Fugate v. Head, 261 F.3d 1206, 1215 (11th Cir. 2001), in order to “prevent federal

habeas ‘retrials’ and to ensure that state-court convictions are given effect to the extent possible


                                                   2
under law.” Bell v. Cone, 535 U.S. 685, 693 (2002); see also Woodford v. Visciotti, 537 U.S. 19, 24

(2002) (recognizing that the federal habeas court’s evaluation of state-court rulings is highly

deferential and that state-court decisions must be given the benefit of the doubt).

Standard of Review Under the AEDPA

       Pursuant to the AEDPA, habeas relief may not be granted with respect to a claim adjudicated

on the merits in state court unless the adjudication of the claim:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the holdings

of the United States Supreme Court “as of the time of the relevant state-court decision.” Williams

v. Taylor, 529 U.S. 362, 412 (2000).

       “[S]ection 2254(d)(1) provides two separate bases for reviewing state court decisions; the

‘contrary to’ and ‘unreasonable application’ clauses articulate independent considerations a federal

court must consider.” Maharaj v. Secretary for Dep’t. of Corr., 432 F.3d 1292, 1308 (11th Cir.

2005). The meaning of the clauses was discussed by the Eleventh Circuit Court of Appeals in

Parker v. Head, 244 F.3d 831, 835 (11th Cir. 2001):

       Under the “contrary to” clause, a federal court may grant the writ if the state court
       arrives at a conclusion opposite to that reached by [the United States Supreme Court]
       on a question of law or if the state court decides a case differently than [the United
       States Supreme Court] has on a set of materially indistinguishable facts. Under the
       ‘unreasonable application’ clause, a federal habeas court may grant the writ if the
       state court identifies the correct governing legal principle from [the United States
       Supreme Court’s] decisions but unreasonably applies that principle to the facts of the
       prisoner’s case.


                                                  3
If the federal court concludes that the state court applied federal law incorrectly, habeas relief is

appropriate only if that application was “objectively unreasonable.” Id.

       Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the state

court’s decision “was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” A determination of a factual issue made by a state court,

however, shall be presumed correct, and the habeas petitioner shall have the burden of rebutting the

presumption of correctness by clear and convincing evidence. See Parker, 244 F.3d at 835-36; 28

U.S.C. § 2254(e)(1).

Ineffective Assistance of Counsel Standard

       Claims of ineffective assistance of counsel are analyzed under the test set forth in Strickland

v. Washington, 466 U.S. 668 (1984), which requires a petitioner to demonstrate both deficient

performance by counsel and resulting prejudice. Demonstrating deficient performance “requires

showing that counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment.” Id. at 687. Deficient performance is

established if, “in light of all the circumstances, the identified acts or omissions [of counsel] were

outside the wide range of professionally competent assistance.” Id. at 690. However, “counsel is

strongly presumed to have rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment.” Id. Additionally, “a court deciding an actual

ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct on the facts

of the particular case, viewed as of the time of counsel’s conduct.” Id.

       Petitioner must demonstrate that counsel’s alleged errors prejudiced the defense because

“[a]n error by counsel, even if professionally unreasonable, does not warrant setting aside the


                                                  4
judgment of a criminal proceeding if the error had no effect on the judgment.” Id. at 691-92. To

show prejudice, a petitioner must show “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694.

       Sustaining a claim of ineffective assistance of counsel on federal habeas review is very

difficult because “[t]he standards created by Strickland and § 2254(d) are both ‘highly deferential,’

and when the two apply in tandem, review is ‘doubly’ so.” Harrington v. Richter, 562 U.S. 86, 105

(2011) (citations omitted). See also Cullen v. Pinholster, 563 U.S. 170, 202 (2011) (a petitioner

must overcome the “‘doubly deferential’ standard of Strickland and AEDPA.”) (citation omitted).

       If a claim of ineffective assistance of counsel can be resolved through one of the Strickland

test’s two prongs, the other prong need not be considered. 466 U.S. at 697 (“[T]here is no reason

for a court deciding an ineffective assistance claim . . . to address both components of the inquiry

if the defendant makes an insufficient showing on one.”); Sims v. Singletary, 155 F.3d 1297, 1305

(11th Cir. 1998) (“When applying Strickland, we are free to dispose of ineffectiveness claims on

either of its two grounds.”).

III. ANALYSIS

Ground One

       Petitioner contends that his convictions for both leaving the scene of a crash with bodily

injury or death under Section 316.027(1)(b), Florida Statutes, and leaving the scene of a crash under

Section 316.061(1), Florida Statutes, violate the constitutional prohibition against double jeopardy

because the crime of leaving the scene of a crash is a lesser included offense of leaving the scene

of a crash with bodily injury or death (Dkt. 40, docket p. 4). He asserts that the “proper remedy”


                                                 5
is to vacate the “lesser offense conviction” (leaving the scene of a crash) (Id.). He further opines

that had the leaving the scene of a crash conviction been vacated, “it would. . .have reduced his

scoresheet total.” (Id.). Finally, Petitioner contends that the state post-conviction court erred and

violated his rights under the Florida Constitution in denying this claim without an evidentiary

hearing, and without attaching any portion of the record to the order denying the claim (Id., docket

pp. 4-5).

       In denying this claim, the state post-conviction court stated:

               In his first ground, the Defendant alleges that his trial counsel failed to
       advise him that dual convictions for Leaving the Scene of a Crash With Death
       (Count 1) and Leaving the Scene of a Crash (Count 3) arising from the same accident
       violated the Double Jeopardy clause of the Fifth Amendment to the U.S.
       Constitution. The Defendant further alleges that he would have insisted on
       proceeding to trial had his counsel properly advised him of the Double Jeopardy
       issue.

               The double jeopardy clause of the United States Constitution is violated
       where a defendant receives multiple punishments for a single offense. North
       Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969). In
       determining whether a defendant has been exposed to double jeopardy as a result
       of multiple convictions, courts employ the Blockburger [FN2] test, as codified in
       Section 775.021, Fla. Stat. (2007). Under this test, if the legislature does not clearly
       state whether a defendant may be convicted of both of two statutorily defined crimes,
       a defendant’s double jeopardy rights will have been violated if he is convicted of two
       offenses and (1) the offenses require identical elements of proof; (2) the offenses are
       degrees of the same offense; or (3) one of the offenses is a lesser included offense
       of the other offense. Section 775.021(4)(b), Fla. Stat.

               Section 316.061(1), Fla. Stat. (2007), prohibits leaving the scene of a “crash
       resulting only in damage to a vehicle or other property.”                     Section
       316.027(1)(b), Fla. Stat. (2007), prohibits leaving the scene of a “crash resulting in
       the death of any person.” The two offenses each require proof of an element that
       the other does not. In addition, the two offenses are not degrees of the same offense.
       [FN3] The remaining question is whether the statutory elements of Leaving the
       Scene of a Crash are subsumed by the offense of Leaving the Scene of a Crash With
       Death (or vice versa). “Unless one offense subsumes all of the elements of the other,
       there is no impediment to separate sentences for each criminal offense.” Brown v.
       State, 761 So. 2d 1135, 1138 (Fla. 1st DCA 2000), decision approved, 781 So. 2d

                                                  6
       1083 (Fla. 2001).

               Although both offenses involve a vehicle crash, property damage is not a
       necessary component of death of a person. It would be inconsistent to hold that an
       offense entailing only damage to a vehicle or property is a lesser-included offense
       of the offense of leaving the scene of a crash with death. Cf. Peterson v. State, 775
       So. 2d 376 (Fla. 4th DCA 2000) (true inconsistent verdict resulted where jury found
       defendant, for one incident, guilty of both leaving the scene of an accident with
       injuries and leaving the scene of an accident resulting only in damage to a vehicle
       since the first offense negated a necessary element of the second offense). Thus,
       the Court finds that neither offense subsumes the elements of the other and that the
       Defendant’s convictions do not violate Double Jeopardy.

                Since the Court finds no Double Jeopardy violation occurred in the present
       case, it follows that the Defendant’s counsel was not ineffective for, as alleged by the
       Defendant, failing to advise the Defendant of such a violation. Ground 1 is denied.

               [FN2] Blockburger v. United States, 284 U.S. 299 (1932).

               [FN3] For an example of charged offenses that are different degrees
               of the same crime, see Hardy v. State, 705 So. 2d 979 (Fla. 4th DCA
               1998) (dual convictions for leaving the scene of a crash involving
               injury and leaving the scene of an accident involving death violated
               prohibition against double jeopardy where both convictions related
               to same accident).

(Dkt. 47-4, docket pp. 70-72).

       The Double Jeopardy Clause of the United States Constitution provides that “[n]o person

shall . . . be subject for the same offence to be twice put in jeopardy of life or limb.” The Double

Jeopardy Clause protects defendants in three situations: (1) a second prosecution for the same

offense after acquittal; (2) a second prosecution for the same offense after conviction; or (3) multiple

punishments for the same offense. Jones v. Thomas, 491 U.S. 376, 380-381 (1989). Petitioner

contends that he was punished twice for the same offense because the crime of leaving the scene of

a crash is a lesser included offense of leaving the scene of a crash with bodily injury or death.

       In evaluating a double jeopardy claim, Blockburger provides that:


                                                   7
       The applicable rule is that, where the same act or transaction constitutes a violation
       of two distinct statutory provisions, the test to be applied to determine whether there
       are two offenses or only one, is whether each provision requires proof of a fact which
       the other does not.

284 U.S. at 304. “If each offense requires proof of a fact that the other does not, the Blockburger

test is satisfied despite any overlap in the proof necessary to establish the crimes.” United States

v. Moore, 43 F.3d 568, 571 (11th Cir. 1994) (citing Iannelli v. United States, 420 U.S. 770, 785 n.17

(1975)).

       At the time of Petitioner’s offense conduct, 316.027(1)(b) provided, in pertinent part, that:

       “[t]he driver of any vehicle involved in a crash occurring on public or private
       property that results in the death of any person must immediately stop the vehicle at
       the scene of the crash, or as close thereto as possible, and must remain at the scene
       of the crash until he or she has fulfilled the requirements of s. 316.062. Any person
       who willfully violates this paragraph commits a felony of the first degree. . . .

Fla. Stat. § 316.027(1)(b) (2007).

       Section 316.061(1) provided, in pertinent part, that:

       The driver of any vehicle involved in a crash resulting only in damage to a vehicle
       or other property which is driven or attended by any person shall immediately stop
       such vehicle at the scene of such crash or as close thereto as possible, and shall
       forthwith return to, and in every event shall remain at, the scene of the crash until he
       or she has fulfilled the requirements of s. 316.062. A person who violates this
       subsection commits a misdemeanor of the second degree. . . .

Fla. Stat. § 316.061(1) (2007).

       Each offense requires proof of an element that the other does not.2 Furthermore, leaving the

scene of a crash involving death is not a lesser included offense of leaving the scene of a crash

involving only damage to property, and leaving the scene of a crash involving only damage to

property is not a lesser included offense of leaving the scene of a crash involving death. See Florida


       2
           316.027(1) requires proof that a person died. 316.016(1) requires proof that property was damaged.

                                                          8
Standard Jury Instructions in Criminal Cases, Fourth Edition, Part Two: Instruction on Crimes,

Chapter 28.4 Leaving the Scene of Crash Involving Death or Injury; Chapter 28.4(a) Leaving the

Scene of Crash Involving Only Damage to an Attended Vehicle or Attended Property (2006). Thus,

Petitioner has not demonstrated that either of these convictions resulted from his twice being placed

in jeopardy.

       The state decision resulted in a reasonable application of Blockburger and a reasonable

determination of the facts in light of the evidence. Petitioner therefore does not show the state

decision was contrary to or an unreasonable application of federal law as established by the Supreme

Court or an unreasonable determination of the facts in light of the evidence.

       Finally, Petitioner contends that the state post-conviction court erred and denied his rights

under the Florida Constitution by denying his Rule 3.850 motion without an evidentiary hearing or

attaching portions of the record to the order denying the motion. This claim relates to a perceived

error in the state post-conviction proceedings.

       “[W]hile habeas relief is available to address defects in a criminal defendant’s conviction

and sentence, an alleged defect in a collateral proceeding does not state a basis for habeas relief.”

Quince v. Crosby, 360 F.3d 1259, 1261–62 (11th Cir. 2004) (citing Spradley v. Dugger, 825 F.2d

1566, 1568 (11th Cir. 1987)); Carroll v. Sec’y Dep’t of Corr., 574 F.3d 1354 (11th Cir. 2009).

Petitioner’s claim is unrelated to the cause of his detention, and thus habeas relief is not available

to address this claim. See Carroll, 574 F. 3d at 1354; Spradley, 825 F.2d at 1568. Therefore, this

claim is denied. See, e. g., Beier v. Butler, 2009 WL 189940, at *8–9 (M.D. Fla. Jan. 23, 2009)

(denying claims asserting errors in the manner in which the state court conducted the post-conviction

proceedings because the claims were unrelated to the cause of detention and consequently, did not


                                                  9
state a basis for federal habeas relief).

        Accordingly, Ground One does not warrant habeas corpus relief.

Ground Two

        Petitioner contends that the 120 victim injury points included on his Sentencing Scoresheet

for the death of the victim were improperly assessed for the offense of leaving the scene of a

crash. He asserts that “[t]his is a clear violation of Florida law and should be corrected

immediately!” (Dkt. 40, docket p. 5) (emphasis in original). Respondent argues that this claim is

not cognizable on federal habeas review (Dkt. 46, p. 24). The Court agrees.

        Petitioner does not present a federal claim as to this argument. He identifies no specific

constitutional violation and presents argument solely involving state sentencing law. Federal habeas

relief can only be granted on the basis that an inmate’s custody pursuant to a state court judgment

violates the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2254(a). Accordingly,

claims like Petitioner’s that rest on issues of state law are not cognizable in a federal habeas petition.

See Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir.1988) (“It is clear from [28 U.S.C. § 2254(a)]

that a habeas petition grounded on issues of state law provides no basis for habeas relief.”).

Moreover, “[i]n the area of state sentencing guidelines in particular, we consistently have held that

federal courts can not review a state’s alleged failure to adhere to its own sentencing procedures.”

Id. See also, Osbourne v. McNeil, 2010 WL 3942001, at *5 (S.D. Fla. Sept. 9, 2010), report and

recommendation adopted, 2010 WL 3941938 (S.D. Fla. Oct. 7, 2010) (“The application of

[Florida’s] Criminal Punishment Code and sentencing scoresheets is a question of state law.”).

Petitioner’s state law claim that the sentencing court improperly included 120 victim injury points

raises no basis for federal habeas relief. Petitioner is therefore not entitled to relief on Ground One.


                                                   10
       To the extent that Petitioner’s claim may be liberally construed as alleging that trial counsel

rendered ineffective assistance by failing to object to the addition of these victim injury points, the

claim likewise warrants no relief. In denying this claim, the state post-conviction court stated:

               In his second ground, the Defendant alleges that 120 victim injury points for
       the death of the victim were improperly included in the Defendant’s Criminal
       Punishment Code Scoresheet. The Defendant cites Sims v. State, 998 So. 2d 494 (Fla.
       2008) for the proposition that victim injury points cannot be imposed for the offense
       of leaving the scene of an accident resulting in death. This inclusion of the victim
       injury points, contends the Defendant, resulted in concurrent sentences of 121.35
       months on Counts 2 and 6 instead of the statutory maximum sentence of five years
       for third-degree felonies. The Defendant alleges that his counsel should have
       objected to the improperly calculated scoresheet and that counsel’s failure to do so
       rendered the Defendant’s plea unknowing and involuntary. Finally, the Defendant
       alleges that he would not have entered a plea had he known of the correct sentencing
       range.

                Upon review of the record, the Court finds that the holding of Sims is
       inapplicable and victim injury points were properly scored in the present case. In
       Sims, the defendant was charged only with leaving the scene of an accident resulting
       in death. The victim was lying on top of a bicycle in the road, and, under the facts,
       the trial court found that the accident was “nearly unavoidable.” The trial court
       imposed 120 victim injury points resulting in a minimum permissible prison
       sentence of eight years, but entered a downward departure sentence since the
       accident was nearly unavoidable. Sims at 497. On appeal, the supreme court held
       that the imposition of victim injury points was error since the death of the victim was
       not the direct result of the underlying offense of leaving the scene of an accident
       resulting in death. The court noted that the record clearly established that the
       cause of the victim’s death occurred prior to the underlying offense of leaving the
       scene. Sims at 506. The court reasoned:

               Crucial to the determination of whether a causal connection
               exists between the death of the victim and the alleged offense
               of leaving the scene of an accident resulting in death is a
               determination of when this particular criminal offense began.
               Sims was not charged with vehicular homicide or any other
               offense in which the crime actually involved the impact that caused
               the death. A conviction under that different circumstance would
               have satisfied the causation requirement for the imposition of
               victim-injury points. Instead, Sims was only charged with the offense
               of leaving the scene of an accident resulting in death. It is
               reasonable to conclude that the decision to charge Sims with this

                                                  11
              lesser offense was due to the circumstances surrounding the
              accident, which made the collision “nearly unavoidable.”
              (emphasis added)
       Sims at 506. That is, Sims’ leaving the scene was not the cause of the
       victim’s death and, therefore, it was error to impose victim injury points without
       a causal link between the charged offense and the death of the victim.

               In the present case, the Defendant, inter alia, was charged with Driving
       While License Cancelled, Suspended or Revoked and Causing Serious Bodily Injury
       or Death in violation of Section 322.34(6)(b), Fla. Stat. That statute provides that
       “any person who operates a motor vehicle while his or her driver’s license or driving
       privilege is canceled, suspended, or revoked ... and who by careless or negligent
       operation of the motor vehicle causes the death of or serious bodily injury to another
       human being is guilty of a felony of the third degree, ...” By entering a plea of nolo
       contendere to this offense, the Defendant admitted the causal link between his
       careless or negligent operation of a motor vehicle and the death of the victim. Unlike
       the defendant in Sims, the Defendant admitted to an offense that satisfied the
       causation requirement for the imposition of victim injury points. Since the imposition
       of victim injury points was proper in this case, it logically follows that Defendant’s
       counsel was not ineffective in failing to object their inclusion on the scoresheet.
       Ground 2 is denied.

(Dkt. 47-4, docket pp. 4-6) (emphasis in original) (footnote omitted).

       The state post-conviction court determined that the imposition of the victim injury points was

proper under Florida law. Although Petitioner’s allegation of ineffective assistance raises a federal

constitutional claim, this court must defer to the state court’s determination of the underlying state

law question. See Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1355 (11th Cir. 2005) (“It is a

‘fundamental principle that state courts are the final arbiters of state law, and federal habeas courts

should not second-guess them on such matters.’”) (quoting Agan v. Vaughn, 119 F.3d 1538, 1549

(11th Cir. 1997)).    The state court therefore has answered the question of what would have

happened had counsel objected to imposition of the 120 victim injury points—the objection would

have been overruled. See Callahan v. Campbell, 427 F.3d 897, 932 (11th Cir. 2005) (Alabama

Court of Criminal Appeals had already answered the question of what would have happened had


                                                  12
counsel objected to the introduction of petitioner’s statements based on state decisions; the objection

would have been overruled; therefore, counsel was not ineffective for failing to make that objection).

As the state court found, counsel is not ineffective for not raising a meritless claim. See Bolender

v. Singletary, 16 F.3d 1547, 1573 (11th Cir. 1994) (“[I]t is axiomatic that the failure to raise

nonmeritorious issues does not constitute ineffective assistance.”). Accordingly, Petitioner fails to

show that counsel performed deficiently in not objecting to the imposition of the 120 victim injury

points.

          Petitioner does not establish that the state court’s decision resulted in an unreasonable

application of Strickland or was based on an unreasonable determination of fact. He therefore is not

entitled to relief on Ground Two.

          Any of Petitioner’s allegations not specifically addressed herein have been determined to be

without merit.

          It is therefore ORDERED AND ADJUDGED that:

          1. The Second Amended Petition for Writ of Habeas Corpus (Dkt. 40) is DENIED. The

Clerk shall enter judgment accordingly and close this case.

          2. A Certificate of Appealability (COA) is DENIED in this case, since Petitioner cannot

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And

because Petitioner is not entitled to a COA, he is not entitled to proceed on appeal in forma pauperis.

                 DONE AND ORDERED in Tampa, Florida on February 20, 2019.




                                                  13
Copies to: Petitioner pro se; Counsel of Record




                                                  14
